DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	The response, filed 5/17/2022, has been entered and made of record. Claims 1-20 are pending in the application.

2.	Applicant’s amendments to claim 10 and to claim 3 has overcome the Examiner’s rejections under 35 U.S.C. 101 and 35 U.S.C. 101. 

Allowable Subject Matter
Claims 1-20 are allowed, and the following is an examiner’s statement of reasons for allowance: Independent claims 1,9, and 10 have been amended to require that the confirmation screen displays a captured white balance value and no other white balance values. The outstanding rejection to claims 1,9, and 10 is based on a combination of Suekane et al. and Aoki et al. Suekane et al. discloses what can be considered a confirmation screen for white balance value capture (Fig. 18, one-touch WB value screen) but does not display a white balance capture value. Rather, Suekane et al. displays RGB histograms, and even if those histograms could be construed as a representing white balance value, multiple values are displayed. Also, in the outstanding rejection, the Examiner modified Suekane et al. to display a color temperature associated with the one-touch white balance value using the teachings of Aoki et al. Aoki et al. discloses displaying a color temperature detected in a specific region of an image. However, along with that temperature, the reference displays multiple other temperatures. Thus, neither Suekane et al. nor Aoki et al. disclose or render obvious displaying only one captured white balance value on a display screen, and the Examiner has been unable to find any other references that do. Claims 2-8, and 11-20 are allowed because they depend on either claim 1,9, or 10. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571)272-7362. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
8/24/2022